       CASE 0:17-cv-05117-WMW-KMM Doc. 119 Filed 02/02/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Samuel Gaygbou Zean,                                  Case No. 17-cv-5117 (WMW/KMM)

                            Plaintiff,
                                                      ORDER OF DISMISSAL FOR
      v.                                               FAILURE TO PROSECUTE

Comcast Broadband Security, LLC, et al.,

                            Defendants.


       Pursuant to Rule 41(b), Fed. R. Civ. P., and a district court’s inherent authority,

“when circumstances make such action appropriate, a District Court may dismiss a

complaint for failure to prosecute even without affording notice of its intention to do so

or providing an adversary hearing before acting.” Link v. Wabash R.R. Co., 370 U.S. 626,

630–33 (1962) (recognizing that “[t]he authority of a court to dismiss sua sponte for lack

of prosecution has generally been considered an inherent power, governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases”). An involuntary dismissal

under Rule 41(b), except in limited circumstances not presented here, “operates as an

adjudication on the merits.” Fed. R. Civ. P. 41(b).

       Plaintiff Samuel Gaygbou Zean commenced this lawsuit in November 2017, and

he has filed nothing in this case since the Court denied his motions to vacate an

arbitration award on December 17, 2019. Indeed, Zean’s last filing in this case occurred

on September 27, 2019. Accordingly, dismissal for failure to prosecute is warranted.
       CASE 0:17-cv-05117-WMW-KMM Doc. 119 Filed 02/02/21 Page 2 of 2




                                        ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that this action is DISMISSED WITH PREJUDICE for

failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 2, 2021                               s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                            2
